DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (1/4/22 Remarks: page 9, line 9 - page 12, line 14) with respect to the rejection of claims 1, 9, & 17 under 35 USC §103 and the objection to claims 2-8, 10-16, & 18-20 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues (1/4/22 Remarks: page 9, line 18 - page 11, line 18), Applicant argues that the art of record does not teach or suggest identifying one or more of the visible objects in the 3D scene among the one or more objects based on the segmentation image and a quantity of visible pixels for each of the objects in the 3D scene.
However, as set forth in the claim mapping below, images are provided in a 2D pixel array (i.e. a quantity of visible pixels) which are encoded into a 3D scene which is segmented and within which segmented objects are recognized (Song Section 4, page 813, “3d object recognition network”, object recognition based on object segmented by bounding box; Song Figure 5, color encodes object category; Song Section 2, page 810, images consist of 2D pixel array which provides the basis for image encoded in 3D for recognition).
With respect to claims 9 & 17, Applicant argues (1/4/22 Remarks: page 12, lines 2-4) that claims 9 & 17 are allowable for reasons similar to those presented with respect to claim 1.
Applicant’s arguments with respect to claim 1 are addressed above.
With respect to claims 2-8, 10-16, & 18-20, Applicant argues (1/4/22 Remarks: page 12, lines 5-10) that claims 2-8, 10-16, & 18-20 are allowable by virtue of their dependency from claims 1, 9, & 17.
Applicant’s arguments with respect to claims 1, 9, & 17 are addressed above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “each of the objects in the 3D scene” (claim 1, lines 8-9; claim 9, lines 9-10; claim 17, lines 11-12) is unclear as to whether it refers to the previously recited “one or more of the visible objects in the 3D scene” (claim 1, line 7; claim 9, line 8; claim 17, line 10) or whether it refers to all objects in the 3D scene including both identified and non-identified objects. Examiner infers that the former interpretation is intended based on the disclosed (e.g. Specification paragraphs 0019 & 0050) identification of an object as a visible object based on the pixels of that object.
Claim Rejections - 35 USC § 103
Claims 1, 9, & 17, insofar as they are understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Song (“Deep Sliding Shapes for Amodal 3D Object Detection in RGB-D Images”, cited in 4/7/21 Office Action) in view of Gao (US 10460180, cited in 4/7/21 Office Action).
With respect to claim 1, Song discloses:
Claim 1: A computer-implemented (see below) method for perceiving obstacles of autonomous driving (see below), the method comprising:
generating a two-dimensional (2D) segmentation image of a three-dimensional (3D) scene comprising one or more objects by rendering the 3D scene with a segmentation camera (Song Section 5.1, page 814, “3D Selective Search”, 2D segmentation from plane fitting on 3D point cloud), wherein each of the one or more objects is rendered in a single respective different color (Song Section 4, page 813, “3d object recognition network” and Figure 5, color encodes object category);
identifying one or more visible objects in the 3D scene among the one or more objects based on the segmentation image (Song Section 4, page 813, “3d object recognition network”, object recognition based on object segmented by bounding box; Song Figure 5, color encodes object category) and a quantity of visible pixels for each of the objects in the 3D scene (Song Section 2, page 810, images consist of 2D pixel array which provides the basis for scene encoded in 3D for recognition);
generating a 2D amodal segmentation image for each of the visible objects in the 3D scene separately, wherein each amodal segmentation image comprises only the single visible object for which it is generated (Song Section 3, page 811, left column 1st full paragraph, 3D amodal object bounding boxes, inherently projected to 2D amodal object bounding boxes (i.e. segmentation image) in 2D figures (e.g. Figure 1)); and
generating a 2D bounding box for each of the visible objects in the 3D scene based on the amodal segmentation image for the visible object (Song Section 3, page 811, left column 1st full paragraph, 3D amodal object bounding boxes, inherently projected to 2D amodal object bounding boxes in 2D figures (e.g. Figure 1)).
Song does not expressly disclose:
A computer-implemented method for perceiving obstacles of autonomous driving
Gao discloses a computer-implemented (Gao column 4, lines 37-39, processor and software) method for perceiving objects by an autonomous vehicle control system (Gao Abstract, classifying objects within an autonomous vehicle driving area (i.e. potential obstacle objects) and generating bounding boxes locating objects to be classified).
Song and Gao are combinable because they are from the field of identifying objects in defined bounding-box regions of an image.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the object classifying system of Song in the autonomous vehicle navigation arrangement of Gao.
The suggestion/motivation for doing so would have been to employ a high performance algorithm in the autonomous vehicle navigation arrangement of Gao (Song Abstract, “our algorithm outperforms the state-of-the-art”).
Therefore, it would have been obvious to combine Song with Gao to obtain the invention as specified in claim 1.
Applying these teachings to claims 9 & 17:
Claim 9: A non-transitory machine-readable medium having instructions stored therein (Gao column 4, lines 38-39, firmware programs (i.e. instructions stored in a memory device)), which when executed by a processor (Gao column 4, line 37, processor), cause the processor to perform operations for perceiving obstacles of autonomous driving (Gao Abstract, classifying objects within an autonomous vehicle driving area (i.e. potential obstacle objects), the operations comprising:
generating a two-dimensional (2D) segmentation image of a three-dimensional (3D) scene comprising one or more objects by rendering the 3D scene with a segmentation camera (Song Section 5.1, page 814, “3D Selective Search”, 2D segmentation from plane fitting on 3D point cloud), wherein each of the one or more objects is rendered in a single respective different color (Song Section 4, page 813, “3d object recognition network” and Figure 5, color encodes object category);
identifying one or more visible objects in the 3D scene among the one or more objects based on the segmentation image (Song Section 4, page 813, “3d object recognition network”, object recognition based on object segmented by bounding box; Song Figure 5, color encodes object category) and a quantity of visible pixels for each of the objects in the 3D scene (Song Section 2, page 810, images consist of 2D pixel array which provides the basis for scene encoded in 3D for recognition);
generating a 2D amodal segmentation image for each of the visible objects in the 3D scene separately, wherein each amodal segmentation image comprises only the single visible object for which it is generated (Song Section 3, page 811, left column 1st full paragraph, 3D amodal object bounding boxes, inherently projected to 2D amodal object bounding boxes (i.e. segmentation image) in 2D figures (e.g. Figure 1)); and
generating a 2D bounding box for each of the visible objects in the 3D scene based on the amodal segmentation image for the visible object (Song Section 3, page 811, left column 1st full paragraph, 3D amodal object bounding boxes, inherently projected to 2D amodal object bounding boxes in 2D figures (e.g. Figure 1)).
Claim 17: A data processing system, comprising:
a processor (Gao column 4, line 37, processor); and
a memory coupled to the processor to store instructions (Gao column 4, lines 38-39, firmware programs (i.e. instructions stored in a memory device)), which when executed by the processor, cause the processor to perform operations for perceiving obstacles of autonomous driving (Gao Abstract, classifying objects within an autonomous vehicle driving area (i.e. potential obstacle objects), the operations including
generating a two-dimensional (2D) segmentation image of a three-dimensional (3D) scene comprising one or more objects by rendering the 3D scene with a segmentation camera (Song Section 5.1, page 814, “3D Selective Search”, 2D segmentation from plane fitting on 3D point cloud), wherein each of the one or more objects is rendered in a single respective different color (Song Section 4, page 813, “3d object recognition network” and Figure 5, color encodes object category),
identifying one or more visible objects in the 3D scene among the one or more objects based on the segmentation image (Song Section 4, page 813, “3d object recognition network”, object recognition based on object segmented by bounding box; Song Figure 5, color encodes object category) and a quantity of visible pixels for each of the objects in the 3D scene (Song Section 2, page 810, images consist of 2D pixel array which provides the basis for scene encoded in 3D for recognition);
generating a 2D amodal segmentation image for each of the visible objects in the 3D scene separately, wherein each amodal segmentation image comprises only the single visible object for which it is generated (Song Section 3, page 811, left column 1st full paragraph, 3D amodal object bounding boxes, inherently projected to 2D amodal object bounding boxes (i.e. segmentation image) in 2D figures (e.g. Figure 1)), and
generating a 2D bounding box for each of the visible objects in the 3D scene based on the amodal segmentation image for the visible object (Song Section 3, page 811, left column 1st full paragraph, 3D amodal object bounding boxes, inherently projected to 2D amodal object bounding boxes in 2D figures (e.g. Figure 1)).
Allowable Subject Matter
Claims 2-8, 10-16, & 18-20, insofar as they are understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 2, 10, & 18, the art of record does not teach or suggest the recited determination of whether a quantity of pixels identified with an associated object based on pixel color and object single color meets a threshold for identifying the object as a visible object in conjunction with the recited arrangement of object identification using 2D amodal segmentation for objects in a 3D scene and generation of 2D object bounding boxes.
With respect to claims 3, 11, & 19, the art of record does not teach or suggest the recited arrangement of generating a 2D bounding box for objects in a 3D scene based on amodal segmentation by determining a rectangle bound by minimum and maximum x and y coordinates in conjunction with the recited arrangement of object identification using 2D amodal segmentation for objects in a 3D scene and generation of 2D object bounding boxes.
With respect to claims 4, 12, & 20 (and dependent claims 5-8 & 13-16), the art of record does not teach or suggest the recited arrangement of generating each amodal segmentation image associated with a visual object at a 1-bit color depth in conjunction with the recited arrangement of object identification such that each object is rendered in a single different respective color using 2D amodal segmentation for objects in a 3D scene and generation of 2D object bounding boxes.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663